DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


              Claims 1-3,5,6,7,16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guggenmos et al WO 2008/097974 (cited by applicant).
              With regard to claims 1 and 2, Guggenmos et al disclose a mounting (fig. 4) for use in a digitally controlled material ablating process, containing at least one fixed real prefabricated prosthetic tooth 20, wherein the mounting has a plane (horizontal) in which at least two clamping elements 3 are arranged, at least one real prefabricated prosthetic tooth 20 being fixed between the clamping elements 3. The axis (vertical) of the tooth 20 appears to be at a 90 degree angle to the plane (horizontal) of the mounting, so that the tooth 20 is processible from both coronal and apical directions. See fig. 4. Scannable correction factors are assigned to the mounting in the form of a bar code 7 (fig. 4) for spatial, real arrangement of the tooth 20 in relation to a reference arrangement comprising at least one real prefabricated reference prosthetic tooth in a real reference mounting of the mounting.

                 Guggenmos et al also disclose that the scannable correction factors from translation (x,y,z) data of the respective outer shape of the respective real prefabricated prosthetic tooth in the actual arrangement, to the target arrangement. This occurs when the instructions for machining the tooth are imported from the bar code scan data. As, the tooth 20 is machined (each iteration of machining produces an “actual” arrangement), the tooth approaches a final, or “target/reference” arrangement. See page 7, lines 11-24.

                 With regard to claims 3 and 5, the scannable (bar code) correction factors inherently contain digital data having information on deviation in the spatial actual arrangement in the form of translation (x,y,x) data in relation to a reference arrangement. This “deviation” is the difference between the machined tooth (at any intermediate point in the process), and the final/target arrangement. With regard to claim 5, this deviation is in relation to the information in a data set having data (milling instructions for the final shape) on the outer shape of corresponding teeth in a real reference mounting.

                 With regard to claim 6, note that the at least one tooth 20 is fixed in the material of the moulded body (between the clamping elements 3), such that the vertical axis of the tooth 20 is arranged at an angle of 20 to 160 degrees to the horizontal plane of the mounting. It appears that the vertical axis of the tooth 20 is at a 90 degree angle to the horizontal plane of the mounting. 

                  With regard to claim 7, note that the mounting comprises a moulded body 1 may be formed of a plastic material. See page 7, lines 25-31. Note also that the two clamping elements 3 enclose the tooth 20 in the area of their respective central outer periphery, such that the inner surfaces of the clamping elements 3 fit in a form fitting manner to the outer surfaces of the tooth 20. See fig. 4. 
                 With regard to claim 16, note that the clamping elements 3 have recesses, in the interior thereof. See fig. 1.
                 With regard to claim 17, since claim 1 does not require the at least one virtual prefabricated reference prosthetic tooth (claim 1 requires either this limitation or a real prefabricated reference prosthetic tooth in a real reference mounting, which Guggenmos et al discloses), claim 1 also does not require the virtual reference mounting as recited in this claim.
                With regard to claim 18, note that Guggenmos et al disclose that the scannable correction factors are assigned to the mounting in the form of a bar code 7 (fig. 4)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

              Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guggenmos el al WO 2008/097874 in view of Woldegergis WO 2016/169921 (cited by applicant).
             With regard to claim 4, Guggenmos et al do not disclose at least two teeth fixed between the clamping elements 3.
             Woldegergis disclose a similar mounting device, in which at least two teeth are held therein. See figure 4.
              It would have been obvious to one skilled in the art to modify the Guggenmos et al mounting device, such that it could accommodate at least two teeth therein, in view of the teaching of Woldegergis that a mounting may be used to hold more than one tooth during a milling process.

Response to Arguments
Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive.
Applicant’s arguments are based on the assertion that Guggenmos et al do not disclose a prefabricated tooth, but rather disclose a generic blank, which is attached to the mounting.  This is not found persuasive because Guggenmos et al clearly discloses that the blank eventually becomes a tooth, after it has been machined in the mounting.  See page 12, lines 16-19.  Thus, Guggenmos et al clearly disclose that the mounting may include a tooth.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772